DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori (U.S. PG. Pub. No. 2007/0047266 A1) in view of Hachiya et al. (U.S. PG. Pub. No. 2016/0035481 A1).
With respect to claim 1, Nakahori teaches a power circuit device (FIGs. 1 and 28) comprising: 
a circuit substrate S (FIG. 28); 
a power circuit (electronic elements on substrate S) formed on the circuit substrate; and 
a housing (not expressly shown) connected with the circuit substrate, 
the power circuit includes 
an electric element 1, 
at least one smoothing choke coil 61 and or 62 which smoothes a current flowing through the power circuit, and 
a capacitor 63 which smoothes a current output from the smoothing choke coil, wherein (iii) the smoothing choke coil is located between a first region in which the capacitor is arranged and a second region in which the electric element is arranged (paras. [0064], [0072], [0075], and [0120]). Nakahori does not expressly teach 
a circuit substrate including a plurality of layers, wherein a first layer itself of the plurality of layers is a first-layer wiring pattern and a second layer itself of the plurality of layers is a second-layer wiring pattern; 

wherein heat dissipation vias penetrate the first-layer wiring pattern and the second-layer wiring pattern from a front surface to a back surface of the circuit substrate.
	Hachiya et al., hereinafter referred to as “Hachiya,” teaches a power circuit device 1 (FIGs. 1-4b) comprising:
	a circuit substrate 3 including a plurality of layers (layers as shown in FIGs. 3(a)-3(c)), wherein a first layer L1 itself of the plurality of layers is a first-layer wiring pattern (coil pattern of L1) and a second layer itself L2 of the plurality of layers is a second-layer wiring pattern (coil pattern of L2); 
	a housing 10 connected with the circuit substrate 3,
wherein (i) a portion 2L, 2m, and or 2r of a core 2a of the smoothing choke coil L being inserted in an opening portion 3L, 3m, and or 3r formed in the circuit substrate, (ii) windings (windings of L) of the smoothing choke coil L is are the first-layer wiring pattern of the first layer of the circuit substrate and the second-layer wiring pattern of the second layer of the circuit substrate, and 
wherein heat dissipation vias 7a-7f penetrate the first-layer wiring pattern and the second-layer wiring pattern from a front surface to a back surface of the circuit substrate (paras. [0051], [0054]-[0055], and [0075]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of wiring pattern layers and heat dissipation vias as taught by Hachiya to the power circuit device of Nakahori to provide the required inductance and to improve heat dissipation.

With respect to claim 4, Nakahori in view of Hachiya teaches the power circuit device according to claim 1, wherein, of a first height (height of electric element 1) from a front surface of the circuit substrate to a top of the electric element, a second height (height of capacitor 63) from the front surface of the circuit substrate to a top of the capacitor, and a third height (height of choke coil 61 and or 62) from the front surface of the circuit substrate to a top of the core, the third height is highest (Nakahori, paras. [0064] and [0075]). 

7.	Claims 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori  in view of Hachiya, as applied to claim 1 above, and further in view of Matsumae (JP 2000-014149 A).
With respect to claim 8, Nakahori in view of Hachiya teaches the power circuit device according to claim 1. Nakahori in view of Hachiya does not expressly teach a shield member arranged above the core of the smoothing choke coil. 
Matsumae teaches a power circuit device (e.g. [Drawing 4]) comprising:
a shield member 71 arranged above the core of the smoothing choke coil 7 (para. [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shield member as taught by Matsumae to the power circuit device of Nakahori in view of Hachiya to improve mechanical stability of the choke coil on the substrate (para. [0026]).
With respect to claim 9, Nakahori in view of Hachiya and Matsumae teaches the power circuit device according to claim 8, wherein the shield member is in contact with the core (Matsumae, para. [0026]). 
With respect to claim 11, Nakahori in view of Hachiya teaches the power circuit device according to claim 1, further comprising a connection member 12 (Hachiya) which connects the circuit substrate and the housing (para. [0057]). Nakahori in view of Hachiya does not expressly 
Matsumae teaches a power circuit device [Drawings 1-4], wherein
the connection member (e.g. connection member adjacent element 97) connects the housing 9 and a region located between the electric element 11 and the capacitor 6 in the circuit substrate (para. [0022]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection member as taught by Matsumae to the power circuit device of Nakahori in view of Hachiya to provide the required mechanical strength/stability of the power circuit device.
With respect to claim 12, Nakahori in view of Hachiya and Matsumae teaches the power circuit device according to claim 11, further comprising a heat diffusion member 97 arranged in a region located between the connection member and the capacitor in the circuit substrate (Matsumae, para. [0024]).
With respect to claim 13, Nakahori in view of Hachiya teaches the power circuit device according to claim 1. Nakahori in view of Hachiya does not expressly teach
the housing includes a first housing region located below the capacitor, a second housing region located below the electric element, and a third housing region located between the first housing region and the second housing region, and 
the third housing region includes a portion which has a thickness smaller than a thickness of the first housing region and a thickness of the second housing region.
Matsumae teaches a power circuit device (e.g. [Drawing 4]), wherein 
the housing includes a first housing region (left side region having projection 96) located below the capacitor, a second housing region (right region with projection 92) located below the electric element, and a third housing region (central region) located between the first housing region and the second housing region, and 
.

8.	Claims 2-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori  in view of Hachiya, as applied to claim 1 above, and further in view of Chida et al. (U.S. PG. Pub. No. 2016/0372250 A1).
With respect to claim 2, Nakahori in view of Hachiya teaches the power circuit device according to claim 1, wherein 
the smoothing choke coil includes a first coil 62A and a second coil 62B, 
the core includes a first coil core 61B and a second coil core 62B, corresponding to the first coil and the second coil, 
the first coil core and the second coil core are arranged in a line when the circuit substrate is viewed from a main surface (Nakahori, para. [0076]-[0077]). Nakahori in view of Hachiya does not expressly teach the opening portion formed in the circuit substrate includes a first opening and a second opening, 
a portion of the first coil core is inserted in the first opening of the circuit substrate, 
a portion of the second coil core is inserted in the second opening of the circuit substrate, and
the first coil core and the second coil core are arranged to traverse between the first region and the second region. 

the smoothing choke coil includes a first coil (coil of filter coil 208) and a second coil (coil of coil filter 209), 
the core includes a first coil core (core of filter coil 208) and a second coil core (core of filter coil 209), corresponding to the first coil and the second coil, 
the first coil core and the second coil core are arranged in a line when the circuit substrate is viewed from a main surface, and 
the first coil core and the second coil core are arranged to traverse between the first region and the second region (para. [0040]). The combination of the first and second choke coils as taught by Chida to the power circuit device of Nakahori in view of Hachiya would result in “the opening portion formed in the circuit substrate includes a first opening and a second opening, and a portion of the first coil core is inserted in the first opening of the circuit substrate, a portion of the second coil core is inserted in the second opening of the circuit substrate” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second choke coils position as taught by Chida to the power circuit device of Nakahori in view of Hachiya to provide the required spacing between the choke coils to meet design requirements.
With respect to claim 3, Nakahori in view of Hachiya and Chida teaches the power circuit device according to claim 2. Nakahori in view of Hachiya and Chida does not expressly teach an output terminal is provided between the first coil core and the second coil core. However, Nakahori teaches the output terminal could be placed at different places (see FIG. 27 and 28). The present invention also discloses the output terminal could be disposed at different locations (e.g. FIGs. 2 and 17). Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the output 
With respect to claim 5, Nakahori in view of Hachiya teaches the power circuit device according to claim 1, wherein 
the electric element includes a first element 11 and a second element 12 or 51, 
the power circuit further includes at least one transformer 4, 
the transformer has a transformer core 41 and a winding 42, 43, and or 44 surrounding a periphery of the transformer core (middle leg of the core), and 
a portion of the transformer core is inserted in the transformer opening portion of the circuit substrate (Nakahori, para. [0066]). Nakahori in view of Hachiya does not expressly teach at least one transformer opening portion is formed in a region between the first element and the second element in the circuit substrate.
	Chida teaches a power circuit device (e.g. FIGs. 3-4A), wherein 
at least one transformer portion 100 is formed in a region between the first element 205 and the second element 207f in the circuit substrate 201 (paras. [0045]-[0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second elements as taught by Chida to the power circuit device of Nakahori in view of Hachiya to provide the required spacing between the elements to meet design requirements.
With respect to claim 6, Nakahori in view of Hachiya and Chida teaches the power circuit device according to claim 5, wherein 
the transformer includes a first transformer (one of the two transformers 100 as shown in FIG. 4A of Chida) and a second transformer (the other of the two transformers 100 as shown in FIG. 4A), 
the transformer opening portion formed in the circuit substrate includes a first transformer opening and a second transformer opening, 

a portion of the transformer core of the second transformer is inserted in the second transformer opening of the circuit substrate (Chida, para. [0040]. The combination of the first and second transformers as taught by Chida to the power circuit device of Nakahori in view of Hachiya would result in “the transformer opening portion formed in the circuit substrate includes a first transformer opening and a second transformer opening, 
a portion of the transformer core of the first transformer is inserted in the first transformer opening of the circuit substrate, and 
a portion of the transformer core of the second transformer is inserted in the second transformer opening of the circuit substrate” as claimed.
With respect to claim 7, Nakahori in view of Hachiya and Chida teaches the power circuit device according to claim 5, wherein, of a fourth height from a front surface of the circuit substrate to a top of the first element, a fifth height from the front surface of the circuit substrate to a top of the second element, and a sixth height from the front surface of the circuit substrate to a top of the transformer core, the sixth height is highest (Nakahori, paras. [0064] and [0075]). 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahori  in view of Hachiya and Matsumae, as applied to claim 8 above, and further in view of Su et al. (U.S. PG. Pub. No. 2016/0086723 A1).
With respect to claim 10, Nakahori in view of Hachiya and Matsumae teaches the power circuit device according to claim 8. Nakahori in view of Hachiya and Matsumae does not expressly teach
the shield member includes 
a control circuit substrate, and 

Su et al., hereinafter referred to as “Su,” teaches a power circuit device (e.g. Figure 8), wherein
the shield member 70 includes 
a control circuit substrate (substrate of member 82), and 
a control circuit 88 formed on the control circuit substrate for controlling the power circuit (para. [0054]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the control circuit on the shield substrate as taught by Su to the power circuit device of Nakahori in view of Hachiya and Matsumae to provide the required functionality to meet design requirements. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837